Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2021 has been entered.

Acknowledgements
Applicant’s arguments filed on 09/28/2021 are acknowledged. Claims 3-4, 7-8, 10-11 and 15 are canceled from consideration by applicants. Amended Claims 1, 9, 12 and 16-19 are acknowledged by the examiner. Accordingly, claims 1-2, 5-6, 9, 12-14 and 16-19 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-2, 5-6, 9, 12-14 and 16-19 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 09/28/2021, page 10-11, the cited prior art fails to disclose or suggest at least, “……maximum luminance information which is information for indicating a maximum luminance of the image data to an external device; an acquisition unit that acquires a maximum luminance that the image capturing apparatus is capable of handling; a conversion unit that converts a pixel values of the image data that is obtained by the image capturing apparatus and is based on a luminance range used in order to obtain the image data into a luminance values that are based on a specific dynamic range among dynamic ranges that the image capturing apparatus is capable of setting; and a control unit that controls the output unit to output the image data whose pixel values are converted into the luminance values by the conversion unit and the maximum luminance acquired by the acquisition unit as the maximum luminance information.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

As stated in the Applicant's Arguments dated 09/28/2021, page 10-11, the cited prior art fails to disclose or suggest at least, “……an output unit that outputs image data and maximum luminance information which is information for indicating a maximum luminance of the image data to an external device; a sorting unit that sorts a plurality of image data obtained by image capture; a conversion unit that converts a pixel values of image data that is obtained by the image capture and is based on a luminance range used in the image data to be output into a luminance values that are based on a specific dynamic range among dynamic ranges that an image capturing apparatus that captured the image data is capable of setting; and a control unit that 

Independent claims 16-19 include elements similar to those of amended claims 1 and 9 and for those same reasons Independent Claims 16-19 are allowed also.

The dependent claims 2, 5, 6 and 12-14 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698